 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 342 NLRB No. 49 
560 
Anheuser-Busch, Inc. 
and Brewers and Maltsters, 
Local Union No. 6, affiliated with the Interna-
tional Brotherhood of Teamsters.  
Case 14ŒCAŒ
25299 
July 22, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER 
AND WALSH On October 1, 1999,
 Administrative Law Judge Bruce 
D. Rosenstein issued the att
ached decision.  The General 
Counsel, the Charging Part
y, and the Respondent each 
filed exceptions and supporting briefs.  The General 
Counsel and the Charging Party filed answering briefs to 
the Respondent™s exceptions and the General Counsel 
filed a reply brief to the Respondent™s answering brief.  

The Respondent filed separate answering briefs to the 
General Counsel™s and Union™s exceptions, and separate 
reply briefs to the General Counsel™s and the Charging 

Party™s answering briefs.  
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs
1 and has decided to 
affirm the judge™s rulings, findings, and conclusions and 

to adopt the recommended Order as modified.
2  The panel unanimously agrees with the judge™s find-
ings that the Respondent violated Section 8(a)(5) and (1) 

of the Act by failing timely to respond to the Union™s 
October 5, 1998 request, for relevant information and 
that it did not violate the Act by failing to respond to the 

July 2, 1998 oral information request.  A majority of the 
panel agrees with the judge™s finding that the Respondent 
violated Section 8(a)(5) and (1) by failing to notify and 
bargain with the Union prior to the installation and use of 
surveillance camera
s in the workplace.
3  A different ma-
                                                          
 1 The Respondent has requested oral 
argument.  We deny the request 
as the record, exceptions, and briefs 
adequately present the issues and 
positions of the parties. 
2 We have modified the judge™s recommended Order and notice to 
conform to his findings. 
3 Chairman Battista and Member Walsh. Member Schaumber would 
find, based on the specific facts of this case, that the Respondent™s 
unilateral installation and use of su
rveillance cameras did not violate 
Sec. 8(a)(5) and (1). Cf. 
Quazite Corp.,
 315 NLRB 1068, 1076Œ1077 
(1994) (the judge found em
ployer™s use of surveillance camera to moni-
tor fire alarm wiring in restroom 
ceiling without notice to the  union did 
not violate Sec. 8(a)(5)). (Member Schaumber relies on the judge™s 

unreviewed finding on this point solely for its persuasive value in ad-
dressing facts analogous to those presented here.)  Specifically, the 
Respondent here installed the camera
s to detect suspected, illegal drug-
related activity.  The cameras were trained inside of and at the staircase 
leading to an isolated elevator motor™s room located on the roof of a 
building, and clearly posted with warnings and the words ﬁDanger, 
jority agrees with the judge™s decision not to revoke the 
discipline imposed on 16 employees whose misconduct 
was recorded by the surveillance cameras.
4 1.  The judge found, and we agree, that the Respondent 
violated Section 8(a)(5) and (1) of the Act by failing to 
give notice to and bargain with the Union prior to the 
installation and use of surveillance cameras.  The Re-

spondent installed hidden surveillance cameras in work 
and break areas of its facility.  For approximately 6 
weeks it observed 18 unit employ
ees in a stairwell, in an 
elevator motors room, and on 
the rooftop. Sixteen of the 
employees were later disciplined for misconduct that the 
Respondent observed through use of the cameras.
5  We 
find, for the reasons set forth 
by the judge, and recently 
articulated by the Seventh Circuit Court of Appeals in 

National Steel Corp. v. NLRB
, 324 F.3d 928 (2003), 
enfg. 335 NLRB 747 (2001), that the use of hidden sur-
veillance cameras in the workplace is a mandatory sub-

ject of collective bargaining.  While the area surveilled 
was not a part of the physical plant in which employees 
worked frequently, the record shows that employees did 

work there regularly, at l
east once a month, to perform 
the lock out and tag out procedure that is used to immo-
bilize the elevators for cleaning. In fact, the surveillance 

cameras filmed employees in 
the elevator motors room 
going about their assigned tasks. Additionally, we find, 
in agreement with the judge, 
that the roof area was a des-
ignated break area where employees often took their 
breaks without any prohibition from the Respondent, and 
that the elevator motors room
 became an extension of the 
roof break area.
6  We conclude, contrary to our dissent-
                                                                                            
 Authorized Personnel Only.ﬂ  Very few employees were authorized to 
enter the motor™s room, and those w
ho were so authorized entered the 
room no more than twice a month for specific maintenance functions.  
Thus, in Member Schaumber™s view, the Respondent™s limited use of 
cameras in a single isolated area distinguishes this case from decisions 

such as 
Colgate Palmolive Co.,
 323 NLRB 515 (1997), in which the 
Board analogized the use of video ca
meras in areas frequented by em-
ployees to intrusive investigatory tools such as physical examinations, 

drug and alcohol tests, and 
polygraph examinations.   
4 Chairman Battista and Member Schaumber (Member Walsh dis-
sents). 5 Five employees were 
discharged for visiting a remote site, smoking 
marijuana and/or being away from their work area for a long period of 
time.  Seven employees were given 
last chance agreements and suspen-
sions for visiting a remote work area for lengthy periods of time, sleep-
ing while at work, or urinating on th
e roof.  Four employees were given 
suspensions for being away from their work area for a lengthy period of 

time. 
6 The judge observed that the Re
spondent never issued written or 
oral instructions to its employees 
prohibiting them from going into the 
unlocked elevator motor™s room and never told employees that it could 
not be used as a break area.  The judge further noted the finding of one 
of the three arbitrators w
ho considered grievances in
 this case, viz., that 
the roof area was frequently used by
 employees for breaks and that the 
elevator motor™s room was not an area that was off limits to employees. 
 ANHEUSER
-BUSCH, INC. 561
ing colleague, that the cameras were trained on a work 
and break area where employees regularly performed 
their assigned duties and were permitted to take breaks, 
and therefore the unilateral installation and use of the 

cameras violated Section 8(a)(5) of the Act.
7  2. We affirm the judge™s proposed remedy, and reject 
the General Counsel™s contention that the Respondent 

must rescind the discipline r
eceived by the 16 employees 
whose misconduct was observed by the cameras. The 
judge concluded that the employees™ misconduct was in 

violation of plant rules, and such misconduct was the 
basis for the suspensions and 
termination. In these cir-
cumstances, the judge found it inconsistent with the poli-
cies of the Act, and public policy generally, to reward 
parties who engaged in unprotected conduct. We agree. 
We reject the argument that
 the discipline must be re-
versed because it is essentiall
y the fruit of unlawful sur-
veillance, i.e., surveillance without opportunity to bar-

gain.  In 
Taracorp
, 273 NLRB 221 (1984), the Board 
found unlawful an investigatory interview that was con-
ducted after the respondent denied the employee™s re-

quest for union representation.
8  The unlawful interview 
yielded information of misconduct that was the basis for 
a discharge.  The Board held that the discharged em-

ployee was not entitled to reinstatement and backpay. 
The Board reasoned that there was an insufficient nexus 
between the unfair labor practice committed (denial of 

representation at an investigatory interview) and the rea-
son for the discharge (perceived misconduct) to justify a 
make-whole remedy.  
Taracorp,
 supra at 223 fn. 13.  
The principle that an employee discharged or disci-
plined for misconduct is not entitled to reinstatement and 
backpay even though the misconduct is uncovered in an 
unlawful way, is embodied in the remedial restrictions in 
Section 10(c) of the Act, which provides: 
No order of the Board shall require the reinstatement of 
any individual as an employee who has been suspended 
or dicharged, or the payment to him of any backpay, if 

such individual was suspended or discharged for cause. 
As in 
Taracorp
, we find an insufficient nexus in the 
instant case between the Resp
ondent™s unlawful installa-
tion and use of the cameras
 and the employees™ miscon-
duct to warrant a make-whole remedy.
9  In agreement 
                                                          
 7 We do not suggest that an employer, in bargaining, 
must apprise 
the union of the location of the camera
s or the time in which they will 
be in use.  ﬁEffective accommodation is necessarily dependent on the 
facts of [each] individual case and the course of bargaining itself.ﬂ  
National Steel v. NLRB
, supra at 933 fn. 3.  The employer must apprise 
the union of its proposal to use such cameras, and the general reasons 
for the proposal. 
8 See NLRB v. J. Weingarten
, 420 U.S. 251 (1975). 
9 Member Schaumber concurs that the discipline imposed on 16 em-
ployees shown on the videotapes shou
ld not be rescinded, because the 
with the judge, we find that the General Counsel™s re-
quested make-whole relief is contrary to the specific re-
medial restriction contained in Section 10(c) of the Act.
10 Our colleague cites cases involving an unlawful unilat-
eral change in a rule regu
lating employee conduct (e.g., 
attendance rules or production standards) and discipline 
of an employee for violating th
at rule.  In such cases, the 
Board properly revokes 
the discipline.  See 
Great West-
ern Produce,
 299 NLRB 1004 (1990).  These cases are 
inapposite, however, as the 
unilateral change at issue 
here did not concern employee conduct rules, and the 
rules that the employees viol
ated were unaltered and pre-
existing. 
Although our colleague relies in particular on 
Tocco, 
Inc.
, 323 NLRB 480 (1997), th
at reliance is misplaced. 
In Tocco
, the Board revoked the discipline of employees 
who were discharged under the employer™s drug use pol-
icy after the employer had unlawfully changed that pol-

icy.  Although, as our coll
eague notes, the change con-
cerned the employer™s interp
retation of the term ﬁcauseﬂ 
under the drug testing policy, the change nonetheless was 

to the very policy under which the employees were dis-
charged.  By contrast the unilateral change here did not 
concern any rule that the employees were disciplined for 

violating.  Thus, as in 
Taracorp
, supra, there is an insuf-
ficient nexus between the unfair labor practice and the 
employee discipline to justify revoking the discipline as a 

means to remedy the unfair labor practice. 
Finally, our colleague says that there is a ﬁrecent trend 
toward weakening our remedies.ﬂ  We perceive no such 

trend.  The Board approaches
 each case individually, and 
tailors a remedy appropriate to each specific case, consis-
tent with Section 10(c) of the Act.  That is all we have 
done here.   
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, Anheuser-Busch, Inc., St. 

                                                                                            
 employees were disciplined for unprotected conduct that violated estab-
lished plant rules and regulations, and in some instances, state and 
Federal law.  The employees' impr
oper and illegal misconduct, not the 
alleged failure to bargain, was the so
le basis for the disciplinary action.  
See Taracorp Industries
, supra. 
10 Although the judge did not order 
rescission of the discipline im-
posed by the Respondent, the judge suggested that we consider defer-
ring the issue of discipline to the pa
rties™ grievance-arbitration proce-
dure.  Neither the General Counsel nor the Charging Party seeks defer-

ral of this issue.  The Respondent 
opposes deferral to the extent that 
previously arbitrated matters would be redecided, and discipline for 
which no grievances were filed would 
also be deferred to arbitration.  
Since all parties oppose deferring to arbitration to at least some degree, 
and as we agree with the judge that Respondent™s discipline of its em-
ployees should not be rescinded, we
 do not find that deferral is appro-
priate here.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 562 
Louis, Missouri, its officers,
 agents, successors, and as-
signs, shall take the action set forth in the Order as modi-
fied. 1.  Substitute the attached notice for that of the admin-
istrative law judge. 
2.  Substitute the following for paragraph 1(b). 
ﬁ1(b) Failing and refusing to respond in a timely fash-
ion to requests for information respecting matters rele-
vant to unit employees.ﬂ 
3.  Substitute the following for paragraph 2(b): 

ﬁ2(b) On request, bargain collectively with the Union 
by timely furnishing it with the information it requests 
respecting matters relevant to unit employees.ﬂ 
 MEMBER WALSH
, dissenting in part. 
I join Chairman Battista in finding that the Respondent 
violated Section 8(a)(5) and (1) by unilaterally installing 
and using surveillance cameras in the workplace without 

giving the Union notice and an opportunity to bargain.
1  However, I dissent from my colleagues™ failure to re-
scind the discipline imposed on 16 employees for con-

duct discovered solely through use of the unlawfully in-
stalled cameras.  In order to remedy its unlawful conduct, 
the Respondent must be ordered to rescind the employ-

ees™ discipline, expunge the employees™ files of any ref-
erence to their discipline, make the employees whole, 
and offer reinstatement to 
those employees who were 
discharged. 
FACTS The Respondent operates a 
brewery, and the Union 
represents the Respondent™s 
brewery and draft employ-
ees.  In spring 1998,
2 during a tour of the Respondent™s 
roof and elevator motors room that was part of a routine 
inspection, the Respondent found foam pads and card-
board mats, a table, and four chairs.  These items led the 

Respondent to suspect that th
e room was being used for 
impermissible purposes, possibly drug activity.  The Re-
spondent then installed surveillance cameras on the roof 

and in the elevator motors room.  The Union was not 
notified of the inspection, the discovery of the items in 
the elevator motors room, the suspicion of drug use, or 

the decision to in
stall the cameras.  The camera on the roof became operational on May 17 
and remained in place until 
June 30, when it was re-
moved and surveillance ceased.  The camera in the eleva-
                                                          
 1 In addition, I agree with my colleagues that the Respondent vio-
lated Sec. 8(a)(5) and (1) by failing 
timely to respond to the Union™s 
October 5, 1998 information request. 
 I further agree with my col-
leagues that the Respondent did not 
violate Sec. 8(a)(5) and (1) by 
failing to respond to the Union™s Ju
ly 2, 1998 oral information request. 
Finally, I join my colleagues in denying oral argument. 
2 All dates are in 1998 unless otherwise specified. 
tor motors room was installed in early June and also re-
mained in place until June 30. 
On July 1, the Respondent told the Union for the first 
time that the Respondent ha
d used the cameras.  The 
Respondent also told the Union that it had reviewed the 
tapes from the cameras and that a number of employees 
had been observed engaging in misconduct.   
Between July 2 and 7, solely on the basis of informa-
tion it obtained from observing the surveillance tapes, the 
Respondent interviewed 18 employees.  Prior to the in-

terviews, the Union advised all of these employees that 
they had already been observed on tape and should be 
truthful when interviewed.
  Sixteen of the 18 employees interviewed were disci-
plined for misconduct disc
overed through the surveil-
lance cameras.  Five were discharged, four were sus-
pended, and seven were given last-chance agreements 
and suspensions.  
Judge™s Decision and Recommended Remedy 
The judge found that the Re
spondent™s installation and 
use of hidden surveillance cameras was a mandatory sub-

ject of bargaining.  See 
Colgate-Palmolive Co.
, 323 
NLRB 515 (1997).  The judge found that both the roof-
top area and the elevator motors room were break or 

work areas in which employ
ees were permitted to be 
present.  He therefore concluded that the Respondent 
violated Section 8(a)(5) and (1) by unilaterally installing 

and using surveillance cameras in those areas.  As noted 
above, I join Chairman Battista in adopting these find-
ings. 
To remedy the violation, the judge recommended that 
the Respondent cease and desist from its unlawful con-
duct and bargain with the Union, on request, concerning 
the installation and use of surveillance cameras.  The 
judge denied the General Counsel™s request to restore the 

status quo ante, rescind the discipline, and make the 16 
employees whole.  My coll
eagues adopt the judge™s rec-
ommended remedy.  I dissent.  
Reinstatement and Make-Whole  
Relief are the Only Remedies that Will Truly Restore the 
Status Quo Ante 
Section 10(c) of the Act gives the Board broad discre-
tionary power to fashion remedies to effectuate the Act™s 
policies.  See 
NLRB v. Seven-Up Bottling Co.,
 344 U.S. 
344, 346 (1953).  In exercising its authority under Sec-
tion 10(c), the Board is guided
 by the principle that re-
medial orders should ﬁrestor[e]
 the situation, as nearly as 
possible, to that which would have obtained but for [the 
unfair labor practice].ﬂ  
Die Supply Corp.,
 160 NLRB 
1326, 1344 (1966) (quoting 
Royal Plating and Polishing 
Co.,
 148 NLRB 545, 548Œ549 (1964), supplemented 152 
 ANHEUSER
-BUSCH, INC. 563
NLRB 619 (1965)); see also 
Phelps Dodge Corp. v. 
NLRB, 313 U.S. 177 (1941).  When an employer has 
violated Section 8(a)(5) and (1) by unilaterally changing 
terms and conditions of employment, this guiding princi-

ple requires restoring the status quo ante and making 
employees whole for losses suffered as a result of the 
unlawful unilateral change.  See, e.g., 
Detroit News, Inc.,
 319 NLRB 262 fn. 1 (1995) (ﬁit is customary to order 
restoration of the status quo
 to the extent feasibleﬂ); 
Mar-
tin Marietta Energy Systems
, 316 NLRB 868 fn. 5 (1995) 
(Board™s ﬁtraditional remedial requirementsﬂ include 
making employees whole for losses resulting from re-
spondent™s unlawful unilateral changes).  Thus, pursuant 
to the Board™s standard remedial principles, employees 
who have been discharged or disciplined as a direct re-

sult of an unlawful unilateral change are entitled to be 
reinstated and made whole.  See, e.g., 
Great Western Produce
, 299 NLRB 1004, 1006 (1990) (ordering rein-
statement and make-whole re
lief for employees whose 
discharges resulted from unilaterally implemented poli-
cies); see also 
Delta Tube & Fabricating Corp.,
 323 
NLRB 856, 863 (1997) (ordering respondent to revoke 
any warnings or discipline issued to employees pursuant 
to unilaterally implemented drug testing policy); 
Storer 
Communications
, 297 NLRB 296, 299 (1989) (ordering 
reinstatement and backpay for employee discharged pur-
suant to unilaterally implemented drug and alcohol pol-

icy).3  By refusing reinstatement and make-whole relief 
in the present case, my co
lleagues have unnecessarily 
denied 16 employees the only truly effective remedy for 

the Respondent™s unfair labor practice. 
The Board has ordered reinstatement and make-whole 
relief under circumstances similar to those present here.  
See Tocco, Inc., 323 NLRB 480 (1997).  In 
Tocco
, the 
employer had a pre-existing drug use policy that allowed 

it to test employees for ﬁcause.ﬂ  The employer unilater-
ally changed the policy by interpreting ﬁcauseﬂ in a way 
that differed from past practice.
4  Applying its new inter-
pretation of ﬁcause,ﬂ the em
ployer tested employees it 
                                                          
 3 In 
Great Western
, the Board also stated that, as a remedial matter, 
ﬁa respondent employer may avoid 
having to reinstate and pay backpay 
to an employee discharged pursuant to
 an unlawfully instituted rule or 
policy if the employer demonstrates 
that it would have discharged the 
employee even absent that rule or policy.ﬂ  299 NLRB at 1006.  In the 
present case, however, the employees were disciplined for conduct that 
was discovered only through use of the unilaterally installed surveil-

lance cameras.  Therefore, the Respondent cannot show that it would 
have disciplined the employees even
 absent its unlawful unilateral 
change.  4 Previously, the employer had determined ﬁcauseﬂ based on evi-
dence of possession or use of drugs by a specific employee.  The em-
ployer unilaterally changed its inte
rpretation of ﬁcauseﬂ by performing 
a unit-wide drug test on the basis of a concern that the plant™s overall 
safety, efficiency, and pr
oduction were declining. 
ordinarily would not have tested.  Three employees who 
tested positive were discharged.  The judge found, and 
the Board affirmed, that the 
employer violated Section 
8(a)(5) and (1) by unilaterally
 changing the policy.  The 
Board™s Order required the employer to rescind the uni-
laterally implemented policy, restore the old policy, and 
reinstate the discharged employees and make them 

whole.  See id. at 481 fn. 1.  Thus, in 
Tocco
, the unlawful 
unilateral change did not alter the respondent™s prohibi-
tion on drug use or the penalties for violating that prohi-

bition.  It altered only the means of detecting drug use.  
As a result of the unilateral change, the employer discov-
ered drug use that it would not have discovered other-
wise.  Similarly, in the present case, 16 employees were 
disciplined or discharged for conduct discovered solely 

as a result of the Respondent™
s unfair labor practice.  As 
in 
Tocco
, those employees are entitled to reinstatement 
and make-whole relief.
   
My colleagues deny that relief.  In doing so, they rely 
on 
Taracorp Industries
, 273 NLRB 221 (1984), in which 
the Board carved out a narrow exception to its traditional 

reinstatement and make-whole remedy.  The Board in 
Taracorp
 found such a remedy inappropriate in cases 
involving a Section 8(a)(1) violation of an employee™s 

right to union representation at an investigatory inter-
view. As explained below, 
Taracorp
 is inapplicable here.  
In Taracorp
, a foreman reported an employee™s insub-
ordination to the plant manager.  The plant manager then 
interviewed the employee about the incident.  The em-
ployee requested union representation during the inter-

view, but the plant manager refused.  After the interview, 
the employee was discharged for insubordination.  Pur-
suant to 
NLRB v. J. Weingarten
, 420 U.S. 251 (1975), the 
Board found that the employer violated Section 8(a)(1) 
by denying the employee™s request for union representa-

tion.  However, the Board found that a make-whole rem-
edy was inappropriate ﬁfor this or any similar 
Weingar-
ten violation.ﬂ  273 NLRB at 221.  The Board found that 
in 
Weingarten
 cases there is ﬁnot a sufficient nexus be-
tween the unfair labor practi
ce committed (denial of rep-
resentation at an investigatory interview) and the reason 

for the discharge (perceived misconduct) to justify a 
make-whole remedy.ﬂ  Id. at 223.  Therefore, the Board 
found that a make-whole remedy would contravene Sec-

tion 10(c) of the Act, which provides that no Board order 
shall require reinstatement or backpay to an employee if 
that employee was suspended or discharged for cause. 
My colleagues find that the 
reason for the discipline in 
the present case, as in 
Taracorp
, was misconduct.  There-
fore, they find an insufficient nexus between the Re-

spondent™s unfair labor pract
ice and the reason for the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 564 
discipline to justify make-whole relief without contra-
vening Section 10(c).
5  Concededly, the employees™ activities discovered 
through use of the surveillance cameras included mis-

conduct, some of it serious. 
 In the present case, how-
ever, there is a nexus between the unlawful unilateral 
change and the discipline imposed on the employees that 

was not present in 
Taracorp
.  In 
Taracorp
, as in a typical 
Weingarten
 case, the employer had knowledge or suspi-
cion of the disciplined employee™s wrongdoing before 

conducting the interview at which the 
Weingarten
 viola-
tion occurred.   
Here, in contrast, the Respondent learned of the em-
ployees™ conduct 
solely
 through its unfair labor practice.  
Absent the unlawful installation and use of the cameras, 

the Respondent had no basis even to question those 16 
employees, let alone to discipline them.  Under these 
circumstances, the discipline is a direct result of the Re-

spondent™s unfair labor pract
ice, and reinstatement and 
make-whole relief are approp
riate and consistent with 
Section 10(c).  See 
Tocco, supra at 481 fn. 1; 
Great 
Western Produce
, supra at 1006Œ1007. 
 Therefore, 
Tara-
corp™s
 narrow exception to 
reinstatement and make-
whole relief does not apply.   
Unfortunately, in this case 
my colleagues have contin-
ued a recent trend toward weakening our remedies for 
unlawful conduct, making them much less effective as a 

deterrent.  See 
Georgia Power Co.
, 341 NLRB 577, 578Œ
579 (2004) (Member Walsh, dissenting) (panel majority 
requires respondent to show that individual discriminato-

rily denied a promotion ﬁcer
tainlyﬂ would have been 
promoted before requiring respondent to offer the pro-
motion to the discriminatee).  Like that case, the only 
really effective deterrent in this case would be obtained 
by applying the fundamenta
l remedial principle that 
Board orders should ﬁrestor[e] 
the situation, as nearly as 
possible, to that which would have obtained but for [the 
unfair labor practice].ﬂ  
Die Supply
, supra at 1344.  The 
16 employees in this case were disciplined and dis-
charged solely as a result of the Respondent™s unlawful 
unilateral installation and use of hidden surveillance 

cameras.  Accordingly, I dissent from my colleagues™ 
decision not to order reinstatement and make-whole re-
lief.                                                            
 5 In raising the specter of Sec. 10(
c) of the Act, which prohibits the 
Board from ordering reinstatement or backpay for any employee who 
has been discharged ﬁfor cause,ﬂ 
my colleagues have invoked a statu-
tory red herring that has no applicati
on to this case.  As explained be-
low, because the discharges in this
 case directly resulted from the Re-
spondent™s unlawful use of the surveillance cameras, it was the Re-
spondent™s unlawful conduct that cause
d the discharges, and thus, Sec. 
10(c) of the Act is not implicated. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on your 
behalf 
Act together with other employees for your benefit 
and protection 
Choose not to engage in 
any of these protected ac-
tivities. 
 WE WILL NOT
 refuse to bargain collectively with 
Brewers and Maltsers Local Un
ion No. 6, affiliated with 
the International Brotherhood of Teamsters over the in-

stallation and use of surveillance cameras within our fa-
cility and other mandatory subjects of bargaining. 
WE WILL NOT
 refuse to respond in a timely fashion to 
requests for information respecting matters relevant to 
unit employees. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL
, on request, bargain collectively with the Un-
ion as the exclusive bargaining representative of our em-
ployees with respect to the installation and use of surveil-
lance cameras within our facility and other mandatory 
subjects of bargaining. 
WE WILL
, on request, bargain collectively with the Un-
ion as the exclusive bargaining representative of our em-
ployees by timely providing them with information rele-
vant to unit employees. 
 ANHEUSER-BUSCH
, INCORPORATED
  Kathy J. Talbott-Schehl Esq., 
for the General Counsel.
 Dennis C. Donnelly Esq., 
of St. Louis, Missouri, for the Re-
spondent-Employer. 
Arthur J. Martin Esq., 
of St. Louis, Missouri, for the Charging 
Party. 
DECISION STATEMENT OF THE 
CASE BRUCE D. ROSENSTEIN
, Administrative Law Judge. This case 
was tried before me on May 25 a
nd 26, 1999, in St. Louis, Mis-
souri, pursuant to a complaint and notice of hearing (the com-
plaint) issued by the Regional Director for Region 14 of the 
 ANHEUSER
-BUSCH, INC. 565
National Labor Relations Board on November 23, 1998.
1  The 
complaint was subsequently amended on May 18, 1999.
2  The 
complaint, based on an original
 and amended charge filed by 
Brewers and Maltsters Local Union No. 6, affiliated with Inter-
national Brotherhood of Teamsters (the Charging Party or Un-
ion), alleges that Anheuser-Bus
ch, Incorporated (the Respon-
dent or Employer), has engaged in
 certain violations of Section 
8(a)(1) and (5) of the National 
Labor Relations Act (the Act). 
The Respondent filed a timely answer to the complaint deny-
ing that it had committed any violations of the Act. 
Issues 
The complaint alleges that the Respondent installed hidden 
surveillance cameras in the elevator motors room atop Stock-
house 16 without prior notice to the Union and without afford-
ing the Union an opportunity to bargain with the Respondent 
concerning this conduct and the effects of the conduct.  Addi-
tionally, the complaint alleges that the Respondent failed and 
refused to furnish the Union information requested by it on 
June 30 and October 5.  Lastly, 
the complaint alleges that the 
Respondent disciplined 16 employees based on information 
obtained from the use of the hidden surveillance cameras. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel, Charging Party, and the Respondent, I 
make the following FINDINGS OF FACT
 I. JURISDICTION
 The Respondent is a corporation engaged in the brewing of 
beer, with an office and place of business in St. Louis, Mis-
souri, where it annually purchases
 and receives goods valued in 
excess of $50,000 directly from poi
nts outside the State of Mis-
souri and has sold and shipped from its facility goods valued in 
excess of $50,000 directly to points outside the State of Mis-
souri.  The Respondent 
admits, and I find, that
 it is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act and that th
e Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A.  Background 
Since about 1948 and at all ma
terial times, the Union has 
been designated as the exclusive collective-bargaining repre-
sentative of the brewery and draft employees and has been 
recognized by Respondent.  This recognition has been embod-
ied in successive collective-bargaining agreements, the most 
recent of which expired by its terms on February 28.  The par-
                                                          
 1 All dates are in 1998 unless otherwise indicated. 
2 Over the objection of the Resp
ondent, I permitted the amendment 
of the complaint to add the allegation 
that on June 30, 
the Union orally requested information about other hi
dden cameras, and by letter dated 
October 5, the Union requested certain
 items of information.  As the 
amendment is closely related to the underlying issues in the case and 
the information was needed to properly investigate the grievance and 

prepare for arbitration for employ
ee Lowell Puryear, it was just and 
proper to permit the General Counsel to amend the complaint. 
ties™ mutually agreed to extend the agreement for 1 month 
while they continued to negotiate in an effort to reach a new 
collective-bargaining agreement.  In March 1998, Respondent 
proffered a final contract offer to the Union that was initially 
rejected by the membership.  A number of lengthy clarification 
sessions were held between the parties to discuss the agreement 
but the union membership ultimately rejected the Respondent™s 
final contract offer in July 1998
.  Accordingly, the Respondent 
implemented its final contra
ct offer on September 22. 
At all material times 
Mel Harris held the position of assistant 
brewmaster, David Mulherin served as human resource man-
ager, and William Daugherty is captain of security for Respon-
dent. B.  Facts 
Respondent anticipated a strike
 by its employees and began 
photographing its facility and equi
pment in late April and early 
May 1998, since it feared that sabotage might occur.  During a 
routine inspection of the Br
ewhouse area by one of Respon-
dent™s supervisors that included a tour of the elevator motors 
room atop Stockhouse 16,
3 several six-foot foam pads, hidden 
in the panel doors which house the 
elevators™ electrical system, 
were discovered.  Also found, we
re cardboard mats of a corre-
sponding size, as well as a table 
and four chairs.  The supervi-
sor apprised Assistant Brewmast
er Harris of his discovery who 
in turn notified Daugherty in security.  After a tour of the pent-
house, Daugherty concluded that th
e presence of 
these articles suggested that persons were us
ing the room for reasons incon-
sistent with any work assignm
ent and possibly illegal drug 
activity might be ongoing.  Thereaf
ter, a decision was made to 
install a camera on the roof inor
der to determine who was en-
tering and exiting the penthouse. 
 Accordingly, a technical sys-
tem outside consultant was reta
ined to erect a hidden surveil-
lance camera in a metal box that 
was pointed in the direction of 
the penthouse stairwell leading to
 the entrance of the elevator 
motors room.  This surveillance camera became operational on 
May 17 and remained in place until June 30, when it was re-
moved and the surveillance ceased.  The camera ran 24 hours a 
day, 7 days a week.  In early 
June 1998, a second surveillance 
camera was installed in the interior of the elevator motors room 
and also remained in place until 
June 30.  Respondent reviewed 
30 to 40 hours of tape and dete
rmined that 16 employees vio-
lated a number of policies, practices, and plant work rules in-
cluding being at remote areas of the brewery and inhaling or 
otherwise consuming unlawful drugs. 
On July 1, Harris invited Union Secretary-Treasurer Ed Pol-
ster to meet in his office.  During the meeting, Harris apprised 
Polster, for the first time, about
 the installation of the surveil-
lance cameras and that a numbe
r of employees were observed 
on the tapes engaging in prohibitive conduct.  Polster strenu-
ously objected to not being inform
ed in advance of the installa-
                                                          
 3 The elevator motors room or the penthouse is located atop the roof 
on the eighth floor of Stockhouse 16
, where the brewing and ferment-
ing of beer occurs.  To reach the penthouse, an individual exits onto the 

roof of the eighth floor and walks to a flight of stairs that leads directly 
to the elevator motors room.  Inside
 the penthouse is a small room that 
houses the electrical motors and systems that operate the north and 

south elevators for Stockhouse 16. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 566 
tion of the surveillance cameras and was of the opinion that if 
the Union was informed before 
the installation, that the under-
lying issue could have been worked out.  Harris told Polster 
that there was no obligation to bargain about this issue and he 
planned on scheduling meetings with the 16 employees ob-
served on tape, to which he anticipated that various degrees of 
discipline would be forthcoming.
4 On July 2, the first employee investigatory meeting was held 
in Mulherin™s office.  In addition to Mulherin and Harris, alter-
nate steward, Don Furrer and Pols
ter, attended on behalf of the 
Union.  Polster again asked why the Union was not notified in 
advance about the installation of the surveillance cameras and 
Mulherin replied, ﬁthat it was a matter for corporate security.ﬂ  
Furrer asked, ﬁwhether there 
were hidden cameras anywhere 
else,ﬂ and Mulherin replied, ﬁthat there are no others that we 
were aware of.ﬂ 
By letter dated October 5, th
e Union requested 14 items of 
information in connection with 
the scheduled arbitration of 
employee Lowell Puryear (GC Exh. 
3).  By letter dated October 
22, the Respondent provided certain information in response to 
the Union™s request.  In regard to items 11 through 14, the Re-
spondent apprised the Union that it is still in the process of 
determining whether there is any additional information re-
sponsive to that request (GC Exh. 4).  The Respondent pro-
vided additional information responsive to items 11 through 14 
on May 25, 1999, the first day of the subject hearing. 
C.  Analysis and Conclusions 
1.  The surveillance cameras 
The General Counsel alleges in paragraph 6 of the complaint 
that the Respondent installed 
hidden surveillance cameras in 
the elevator motors room atop Stockhouse 16, without prior 
notice to the Union and without affording the Union an oppor-
tunity to bargain with respect to the conduct and the effects of 
the conduct. The Respondent argues that the s
ubject of the installation of 
hidden surveillance cameras is no
t a mandatory subject of bar-
gaining as the situs of installation is not a designated work or 
break area.  Therefore, it opines that there was no obligation to 
notify the Union in advance of the surveillance camera installa-
tion or to engage in collective-bargaining negotiations.  Re-
spondent further argues that the el
evator motors room is a re-
                                                          
 4 Between July 2 and August 1998, 
16 employees were disciplined.  
Employees™ Don Graul, 
Elijah Johnson, Keith Kasal, William ﬁMikeﬂ 
Koob, and Lowell ﬁGregﬂ Puryear we
re discharged.  Employees Ray 
Reiser, Gary Sabourin, Tim Schnurbusch, and Charlie Zalavdek were 

suspended and employees James Ahlemeyer, Fred Bishop, Fred Duing, 
Dennis Meyer, Bob Piva, Ed Sabourin, 
and Gary Wuertz were issued a 
last chance agreement (R. Exhs. 19Œ34).  The Union filed individual 

grievances on behalf of all the empl
oyees and the parties™ proceeded to 
arbitration on three of the discha
rge grievances involving employees 
Graul, Johnson, and Puryear.  Each of the three arbitrators independ-

ently issued decisions sustaining the discharges (R. Exhs. 19, 20, and 
23).  It was further agreed by the 
parties to defer the remaining two-
discharge arbitrations until the comp
letion of the subject unfair labor 
practice case.  In each of the three cas
es that proceeded to arbitration, 
the refusal to bargain issue was not addressed.  Rather, each of the 
arbitrators deferred to the Board™s 
jurisdiction concerning this matter. 
mote location atop the roof of Stockhouse 16 and is a restricted 
area limited only to employees 
who are assigned to lock out 
and tag out the elevator operating system.  Indeed, there is a 
sign on the elevator motor operations door that states ﬁWarning 
Equipment Inside, Starts Automatically, Danger, Authorized 
Personnel Only.ﬂ 
There is no dispute that two hidden surveillance cameras 
were installed without advance notice to the Union and without 
an opportunity for the Union to request negotiations.  Indeed, 
Mulherin testified that he did not notify the Union on or before 
May 17, when the first surveillance camera was installed on the 
eighth floor roof of Stockhouse 16.  The Board in 
Colgate-Palmolive Co., 
323 NLRB 515 (1997), has addressed this issue 
and held that an employer™s in
stallation and use of hidden sur-
veillance cameras is a mandatory s
ubject of bargaining.  It is a 
matter germane to the working environment and not among 
those managerial decisi
ons that lie at the core of entrepreneurial 
control.  The Board further found that the installation of sur-
veillance cameras is analogous to
 physical exams, drug/alcohol 
testing requirements, and polygraph testing, all of which are 
employer investigatory tools or
 methods to ascertain whether 
any employees engaged in mi
sconduct and all of which are 
mandatory subjects of bargaining. 
 In that case, the Board held 
that since the installation and use of cameras has the potential 
to affect employees continued employment whose actions are 
being monitored, the use of camer
as in a restroom and fitness 
center raised privacy concerns that add to the potential effect on 
employees working conditions. 
The Respondent defends its conduct on the basis that the 
roof on the eighth floor atop Stockhouse 16 is not a defined 
break area and the elevator motors room is not a work area or a 
designated break area.  Contrary to this argument, I find for the 
following reasons that both the eighth floor roof area atop 
Stockhouse 16 and the elevator motors room are break and/or 
work areas in which employees are permitted to be present. 
The evidence establishes that
 employees at the Respondent 
are not required to take fixed lunches or breaks.  Likewise, no 
permission is required from a supe
rvisor to take lunch or en-
gage in a break.  The parties™ past practice permits that the 
lunch break may be taken betwee
n the 4th and 5th hour of the 
workday.  Polster credibly testified that while there are desig-
nated lunch and break areas such as the locker rooms in Build-
ing 174, the picnic area in th
e alley between Stockhouse 14 and 
16 and the breakroom behind the control room on the fifth floor 
of Stockhouse 16,
5 other areas have routinely been used by 
employees for break and lunch areas.  In this regard, due to the 
cool temperatures on floors one to five and the warm tempera-
tures on floors six to ten of Stockhouse 16, a longtime practice 
has developed that employees go out on the fire escapes or the 
roofs of the upper floors (roofs 
on floors six, seven, and eight 
of Stockhouse 16) to take a break 
or smoke a cigarette.  Indeed, 
employees Kenkel, Furrer, Renderer, Bradshaw, and Wiese all 
                                                          
 5 Between May 17 and June 30, the breakroom on the fifth floor was 
being remodeled and was not availa
ble for employee use.  Although the 
breakroom is available for all employees working in Stockhouse 16, the 
control room employees mainly use it.  Smoking is not permitted in the 

fifth floor breakroom or in the locker breakroom in Building 174. 
 ANHEUSER
-BUSCH, INC. 567
credibly testified that they have regularly taken their breaks on 
the roofs of Stockhouse 16 without any prohibition from Re-
spondent.  Likewise, several of th
ese individuals testified that 
on occasion, supervisors of Responde
nt have also used the roof 
areas to take their break.  The evidence also establishes that the 
roofs on Stockhouse 16, including the eighth floor roof, have 
been used by employees and their families on the July 4 holiday 
to watch local air shows and th
e fireworks.  Moreover, Harris 
testified that there is no sign on the doors exiting to the roof 
area prohibiting employees from taking their breaks on the 
roofs, that employees often use the roofs of Stockhouse 16 to 
take breaks and smoke cigarette
s and he has never given any 
instructions to employees or posted notices that employees 
were not to go out on the Stockhouse roofs.  Lastly, a number 
of employees credibly testified that trash receptacles are pro-
vided on each roof of Stockhouse 16, and they have been as-
signed the job of cleaning the roof top areas. 
Under these circumstances, and contrary to Respondent™s ar-
gument, I conclude that the roof
 areas have become designated 
break areas, and when Respondent
 unilaterally installed a hid-
den surveillance camera on the roof of the eighth floor of 
Stockhouse 16, without notifying the Union and giving it an 
opportunity to negotiate, Section 8(a)(1) and (5) of the Act has 
been violated.
6  Indeed, I find that the installation of the hidden 
surveillance camera on the eighth
 floor roof is not unlike the 
installation of a camera in the 
fitness room, as found violative 
by the Board in 
Colgate-Palmolive. 
In regard to the installation of
 the hidden surveillance camera 
in the interior of the elevator motors room, I also find that this 
was violative of the Act for the following reasons.  Kenkel 
credibly testified that the lockout and tagout procedure for the 
elevator control system in the eighth floor penthouse has been 
in effect for at least the last 8 years.
7  For this purpose, employ-
ees represented by the Union have regularly been assigned this 
job at least once a m
onth for 1-hour per day (GC Exh. 17).  On 
occasion, employees have been disciplined for failing to com-

plete the procedure.  Indeed, the tapes compiled by the two 
surveillance cameras, revealed that employees Bradshaw and 
Wiese were observed completing
 this assignment on May 25, 
and were not disciplined for th
eir actions.  Moreover, the Re-
spondent has issued no instructions, 
either orally or in writing, 
prohibiting employees from going into the unlocked elevator 
motors room or ever told employees that the room could not be 
used as a break area.  Under these circumstances, I conclude 
                                                          
 6 Contrary to Respondent™s argument that the first surveillance cam-
era solely was focused on the stairway leading to the penthouse, the 
testimony disclosed that the camera filmed employees entering the 
stairwell and the area behind and around the stairwell.  Indeed, the 

camera filmed employee™s Vince Sa
lih and Bobby Arnold while they 
were on the roof, but they were not
 disciplined because Harris did not 
believe they had done anything wrong.
  Thus, contrary to the Respon-
dent™s reliance on the finding by the administrative law judge in 
Quazite Corp., 
315 NLRB 1068, 1076 (1991), employees in the subject 
case were being monitored as they went about their daily tasks in the 

workplace. 7 As part of the lockout and tagout procedure, employees shut down 
the elevators in order to clean out th
e basement elevator pits, shafts, and 
cabs. that the elevator motors room is a designated work area used at 
least once a month by employees to complete work assign-
ments.  Therefore, when Resp
ondent unilaterally installed a 
surveillance camera in the interior of the elevator motors room 
without negotiating with the Uni
on, it violated Section 8(a)(1) 
and (5) of the Act.  Likewise, I find that since the Respondent 
never issued any instructions to employees that the unlocked 
elevator motors room could not be used as a break area, it be-
came an extension of the roof area.
8  2.  Requests for information 
The General Counsel, in paragraph 7(A) of the amendment 
to the complaint alleges since ab
out June 30, the Union orally 
requested that Respondent furnish the Union with information 
about whether other hidden came
ras had been or might be in-
stalled throughout the Brewery complex that might surveil 
bargaining unit employees. 
The evidence establishes that in the July 2 meeting attended 
by Harris, Mulherin, Polster, and Furrer, the Union orally asked 
whether there were other hidden surveillance cameras.  I find 
that Mulherin immediately responded to this question by stating 
that, ﬁthere are no others that we are aware of.ﬂ 
Under these circumstances, I find that the Respondent did re-
spond orally to the request for information raised by the Union 

at the July 2 meeting.  Therefore, I conclude that the Respon-
dent did not violate the Act as 
alleged by the General Counsel 
in paragraph 7(A) of the complaint.  
The General Counsel further alleges in paragraph 7(B) of the 
complaint that since October 5, the Union, by letter requested 
that Respondent furnish the Uni
on with information concerning 
documents related to or reflectin
g any monitoring of bargaining 
unit employees in the Brewery complex by any electronic, pho-
tographic or remote means, an
d any documents related to or 
reflecting any surveillance of bargaining unit employees in the 
St. Louis Brewery complex.  
The evidence discloses that in its October 5 letter, the Union 
requested 14 items of information in order to carry out its re-
sponsibility under the parties™ collective-bargaining agreement 
and to properly prepare a grievance concerning the discipline of 
a bargaining unit employee.  By letter dated October 22, the 
Respondent replied to the Union™
s requests for information for 
items 1 through 10.  In regard to items 11 through 14, while the 
Respondent provided certain inform
ation, it stated in the letter 
that it is still in the process of determining whether there is any 
additional information responsive to request numbers 11 
through 14.  The allegations alleged in paragraph 7(B) of the 
complaint parallel items 12 and 13 in the October 5 letter.  It 
was not until May 25, 1999, on the first day of the hearing, that 
the Respondent provided the Union with the information re-
sponsive to items 12 and 13 in the October 5 letter. 
                                                          
 8 As found by Arbitrator Malamud, employee Lowell Puryear credi-
bly testified that when he worked 
on the labor gang and was assigned to 
Stockhouse 16, he took breaks in the elevator penthouse (E. Exh. 23, 
item E).  The arbitrator further found 
that the roof area is frequently 
used by employees who want to take a breather to smoke a cigarette or 

to warm up and that the elevator penthouse is not an area that was off 
limits to employees. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 568 
The obligation under Section 8(a)(1) and (5) of the Act on 
the part of an employer to supply the statutory bargaining agent 
with relevant information concerning matters to be negotiated 
is well and long established.  
NLRB v. Truitt Mfg. Co., 
351 U.S. 149 (1956).  Unreasonable delay in
 furnishing such information 
is as much a violation of the Act as a refusal to furnish any 
information at all.  
Bundy Corp. 
292 NLRB 671 (1989) (viola-
tion of Act to ignore or delay supplying the Union with neces-
sary information for 2-1/2 months). 
In the subject case, the Res
pondent™s approximately 8-month 
delay in providing items 12 and 13 is unreasonable and contra-
venes the principles of collec
tive bargaining.  Respondent of-
fered no credible excuse in the record for its delay in providing 
the requested information. 
Under these circumstances, I fi
nd by failing to provide the 
Union the information in a timel
y fashion, Respondent violated 
Section 8(a)(1) and (5) of the Act. 
2.  The discipline 
The General Counsel alleges in paragraph 8 of the complaint 
that since about July 1, Respondent has disciplined 16 employ-
ees, based on information obtained from the use of the hidden 
surveillance cameras.  As part 
of the remedy for refusing to 
give advance notice to the Union and negotiate over the unilat-

eral installation of the survei
llance cameras, the General Coun-
sel seeks to rescind all of th
e discipline visited on the 16 em-
ployees. 
To support this argument, the General Counsel relies on 
cases cited in its posthearing brief
9 and 
Tocco, Inc., 
323 NLRB 
480 (1997), wherein the Board held that by changing its drug 
testing policy and testing employ
ees that resulted in the dis-
charge of three unit employees without notifying and bargain-
ing with the Union, the Employer
 violated Section 8(a)(1) and 
(5) of the Act.  As part of the remedy for the unfair labor prac-
tices, the Board ordered the three employees to be reinstated 
and made whole for any loss of earnings and other benefits 
suffered as a result of being discharged pursuant to the unlaw-
fully implemented dr
ug testing policy. 
The Respondent initially argues that prior to the filing of the 
subject unfair labor practice ch
arges in September 1998, the 
Union filed 16 individual grieva
nces under the parties™ collec-
tive-bargaining agreement challenging the discipline that was 
visited on each of the employees.
  Three of the 16 grievances 
involving employees Graul, John
son, and Puryear were arbi-
trated and independent decisions
 were rendered by three sepa-
rate arbitrators (R. Exhs. 19, 20, and 23).  The remaining two-
discharge arbitrations have been
 deferred by agreement of the 
parties until the completion of the subject unfair labor practice 
case. 
Although the Respondent has not specifically requested that 
the discipline portion of the s
ubject case be deferred under the 
Board™s Dubo and Spielberg 
policies,10 I am of the opinion that 
the Board should consider such a procedure.  Here, the three 
arbitrators refused to address the refusal to bargain issues con-
                                                          
 9 See pp. 35 and 36 of the General Counsel™s posthearing brief. 
10 Dubo Mfg. Corp., 
142 NLRB 431 (1963), 148 NLRB 1114 
(1964), enfd. 353 F.2d 157 (6th Cir. 1965), and 
Spielberg Mfg. Corp., 
112 NLRB 1080 (1955). 
cerning the installation of the surveillance cameras and the 
refusal to provide information al
legations, instead deferring to 
the Board™s jurisdiction.  Rather, the sole issue presented to the 
arbitrators was whether the discipline imposed on the three 
discharged employees was just
 and proper under the parties™ 
agreement and under established 
plant rules, regulations, and 
policies in effect prior to the 
alleged misconduct.  The Charging 
Party, herein, made an election prior to the filing of the subject 
unfair labor practice charges and should be compelled to pro-
ceed in that forum rather then receiving two bites of the apple. 
The Respondent further argues, relying on the Board™s deci-
sion in Taracorp Industries, 
273 NLRB 221 (1984), and in 
effect based on cases such as 
Marshall Durbin Poultry Co., 
310 
NLRB 68 (1993), enfd. in relevant part 39 F.3d 1312 (5th Cir. 
1994), and 
John Cuneo, Inc. 
298 NLRB 856, 857 (1990), that if 
an employer satisfies its burden of establishing that the dis-
criminatee engaged in
 unprotected conduct 
for which the em-
ployer would have discharged any employee, reinstatement is 
not ordered and backpay is termin
ated on the date that the em-
ployer first acquired knowledge 
of the misconduct.  Here, the 
Respondent learned of the unpr
otected conduct between May 
17 and June 30, pursuant to the 
tapes made by the hidden sur-
veillance cameras.  T
hus, Respondent opines, that not only is 
reinstatement inappropriate, but 
backpay is also not warranted 
as knowledge of the unprotected conduct was obtained prior to 
the effectuation of the discipline on the 16 employees. 
In my opinion, the Respondent™s argument has merit.  Thus, 
it is not consistent with the policies of the Act or public policy 
generally to reward such part
ies who engage in unprotected 
conduct.  In the subject case, 
the Respondent has established 
plant rules prohibiting employees to be away from their work 
area for extended periods of time and written policies and pro-
hibitions against employees 
using drugs on the premises.
11  In 
my view, the conduct engaged in 
by the 16 employees violated 
established plant rules and regulations and should not be un-
done solely because the Respondent
 did not notify or engage in 
negotiations with the Union prior to the installation of the sur-
veillance cameras.  In this regard, when an employee brings 
drugs to the workplace, the em
ployee expands the problem to 
other employees and violates th
e Employer™s rules and policies 
against drug use in the workplace. 
The logic of this argument is also not unlike the Board™s 
holding in Taracorp,
 where it held that Section 10(c) of the Act 
precludes an order reinstating an employee who was discharged 
for insubordination notwithstanding the fact that the employer 
violated the employee™s 
Weingarten 
rights prior to the dis-
charge.  Here, the alleged failure to bargain allegation like the 
alleged Weingarten 
violation, is not itself the basis for the dis-
ciplinary action visited on the employees.  Rather, the illegal 
misconduct engaged in by the employees caused their termina-
tions or suspensions.  Consequently, because the discipline was 
based on ﬁjust cause,ﬂ Section 10(c) of the Act prohibits the 
                                                          
 11 In February 1996, Respondent rewrote its drug abuse policy.  It 
was distributed to all employees and training sessions were held to 
explain the policy.  Employees were informed that anyone violating the 
policy is subject to disciplinary acti
on, up to and including termination 
(R. Exh. 11).  
 ANHEUSER
-BUSCH, INC. 569
entry of an order requiring rein
statement or backpay regarding 
the 16 employees.  See also, 
Postal Service, 
314 NLRB 227 
(1994), and Page Litho, Inc., 
313 NLRB 960, 962 (1994). 
Accordingly, in the particular circumstances of this case, I 
would not rescind the discipline 
visited on the 16 employees as 
a result of their misconduct uncov
ered from reviewing the tapes 
from the surveillance cameras.  As I discussed earlier in the 
decision, however, I would recommend that the Board consider 
deferring the issue of the discipline to the parties™ established 
grievance-arbitration machinery. 
CONCLUSIONS OF 
LAW 1.  Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(
6) and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  The Respondent™s use of hi
dden surveillance cameras is a 
mandatory subject of bargaining. 
4.  By failing and refusing to notify and bargain with the Un-
ion prior to the installation of surveillance cameras, the Re-
spondent has violated Section 8(a)(1) and (5) of the Act.  
5.  Respondent violated Section 8(a)(1) and (5) of the Act by 
failing and refusing to timely or completely respond to the Un-
ion™s October 5, 1998, request 
for relevant information. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act. 
The Respondent having unlawfully failed and refused to no-
tify and bargain with the Union over the subject of surveillance 
cameras, it shall be ordered to meet and bargain collectively 
with the Union in good faith concerning conditions of employ-
ment related to its use of surveillance cameras. 
The Respondent shall also be di
rected to respond to the Un-
ion™s information request in a timely fashion. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
12 ORDER The Respondent, Anheuser-Busch
, Incorporated, St. Louis, 
Missouri, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
                                                          
 12 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the 
findings, conclusions and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
(a) Failing and refusing to bargain with Brewers and Malt-
sters Local Union No. 6, affiliat
ed with International Brother-
hood of Teamsters with respect to
 the installation and use of 
surveillance cameras and other 
mandatory subjects of bargain-
ing. (b) Failing and refusing to respond in a complete and timely 
fashion to requests for informa
tion respecting matters relevant 
to unit employees. 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) On request, bargain collectively with the Union as the ex-
clusive bargaining representativ
e of the Respondent™s employ-
ees with respect to the installation and use of surveillance cam-
eras and other mandatory subjects of bargaining. 
(b) On request of the Union, respond in a timely and com-
plete fashion to the informa
tion it requested on October 5, 
1998. (c) Within 14 days after service by the Region, post at its fa-
cility in St. Louis, Missouri, copies of the attached notice 
marked ﬁAppendix.ﬂ
13  Copies of the notice on forms provided 
by the Regional Director for Re
gion 14, after being signed by 
the Respondent's authorized repr
esentative, shall be posted by 
the Respondent immediately on receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the 
notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any time since May 17, 1998. 
(d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
                                                           
 13 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 